RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0552-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ERIC KIM,

     Defendant-Appellant.
__________________________

                    Submitted February 5, 2019 – Decided April 9, 2019

                    Before Judges Gilson and Natali.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Bergen County, Indictment No. 16-06-0755.

                    Wronko Loewen Benucci, attorneys for appellant
                    (Gilbert G. Miller, on the briefs).

                    Dennis Calo, Acting Bergen County Prosecutor,
                    attorney for respondent (William P. Miller, Special
                    Deputy Attorney General/Acting Assistant Prosecutor,
                    of counsel; Catherine A. Foddai, Legal Assistant, on the
                    brief).

PER CURIAM
      Defendant Eric Kim was indicted for crimes related to a robbery and

sexual assault. The jury convicted defendant of second-degree robbery, N.J.S.A.

2C:15-1(a)(1); fourth-degree criminal sexual contact, N.J.S.A. 2C:14-3(b), as a

lesser-included offense of second-degree sexual assault; and disorderly persons

simple assault, N.J.S.A. 2C:12-1(a)(1), as a lesser-included offense of third-

degree aggravated assault. Defendant was found not guilty of first-degree sexual

assault during a robbery, N.J.S.A. 2C:14-2(a)(3).

      On the robbery conviction, defendant was sentenced to an extended term

of thirteen years in prison with parole ineligibility and supervision as prescribed

by the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.              He was also

sentenced to a concurrent term of eighteen months in prison for the fourth-

degree conviction and a consecutive term of four months of incarceration for the

disorderly persons conviction. Defendant appeals his convictions and sentence.

We affirm.

                                       I.

      The evidence at trial established that on April 17, 2016, E.R. (Erica) was

robbed and V.A.E. (Val), who came to help Erica, was assaulted. Erica, Val,




                                                                           A-0552-17T4
                                        2
and Erica's boyfriend, S.E. (Sam), all testified at trial. 1 Val is Sam's brother.

      Erica testified that on April 17, 2016, she went to Sam's apartment. Sam

was a disc jockey and earlier that day he had worked at a party. The apartment

building where Sam lived had a foyer between the outside door and a locked

interior glass door. Behind the glass door, there was a straight corridor that

turned at the end of the hall and led to the stairs for the upper floors. Sam's

apartment was on the sixth floor. The apartment building had several video

surveillance cameras, which recorded the area outside the front door, inside the

foyer, and in the corridor leading from the interior door to the turn towards the

stairs. No camera was positioned to record the area beyond where the corridor

turned and led to the stairs.

      When Erica arrived at Sam's apartment building, she called Sam on her

cell phone. Sam told her that he and Val were in the process of carrying some

of his equipment upstairs and he would come down to let her into the building

when they finished.

      Initially, Erica waited for Sam outside the apartment building. Several

minutes later, however, another resident entered the building, unlocked the



1
   We use initials and fictitious names to protect the privacy interests of the
victims and witnesses.
                                                                             A-0552-17T4
                                         3
interior glass door and allowed Erica to enter the corridor. While Erica was

standing in the corridor, defendant, who had entered the foyer after Erica,

knocked on the interior glass door. Thinking that defendant was another resident

of the building, Erica opened the door and let defendant inside the corridor.

Erica then began walking down the corridor with defendant behind her.

      Erica testified that after she turned into the corridor that led to the stairs,

defendant came up behind her, pulled up her skirt, and touched her legs. Erica

tried to push defendant away, they struggled, and during that struggle, defendant

put his hand inside Erica's underwear and touched her vagina. Erica then began

to yell for help.

      Sam and Val testified that they were on the second floor carrying a speaker

up to their apartment when they heard Erica screaming. Sam ran downstairs and

saw Erica on the floor with defendant on top of her. He also saw defendant's

hand between Erica's legs. Sam pulled defendant off Erica and a struggle ensued

during which defendant tried to leave, but Sam tried to restrain him. While Sam

and defendant were struggling, Val came and helped Sam. Val and Sam tried to

restrain defendant and during that struggle defendant bit Val on his shoulder.

Eventually, Sam and Val were able to subdue defendant and restrain him from

leaving.


                                                                             A-0552-17T4
                                         4
       A resident of the building called 911, and two police officers responded

to the scene. One of officers testified at trial that when he arrived, he saw Sam

and Val sitting on top of defendant. Defendant was then arrested, and both

officers testified that defendant repeatedly told them, "I did it, I did it."

       Later that evening, Erica and Val, who both spoke Spanish, gave

statements to the police. Erica was then taken to a hospital where she was

examined by a forensic nurse.

       Meanwhile, defendant was taken to the police station, interviewed by two

detectives, and that interview was video recorded. At the beginning of the

interview, defendant was given and waived his Miranda2 rights. He was then

questioned, and, during that questioning, defendant admitted that he had

intended to rob Erica. Defendant repeatedly denied sexually assaulting Erica.

One of the detectives then told defendant some misstatements concerning the

law. Specifically, the detective informed defendant that he would not be subject

to Megan's Law, N.J.S.A. 2C:7-1 to -23, if he confessed to touching Erica's

vagina with one finger for a short duration. Thereafter, defendant stated that he

could not recall penetrating Erica's vagina, but to give her piece of mind, the


2
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                                                                A-0552-17T4
                                          5
detective could tell her that "it was the index finger and nothing happen ed to

it."3

        In June 2016, a grand jury indicted defendant for four crimes: (1) first -

degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(3); (2) second-degree

sexual assault, N.J.S.A. 2C:14-2(c)(1); (3) second-degree robbery, N.J.S.A.

2C:15-1(a); and (4) third-degree aggravated assault of Val, N.J.S.A. 2C:12-

1(b)(7).

        Before trial, defendant moved to suppress his statement to the detectives.

The trial court conducted an evidentiary hearing, during which the court heard

testimony from the lead detective who had questioned defendant. The court also

reviewed the recording of defendant's interview. After hearing that evidence,

the court initially granted the motion to suppress finding that the lead detective

had misled defendant by giving him false statements concerning the law. On

reconsideration, however, the court ruled that the initial portion of defendant's


3
  We note that this quote comes from the trial court's February 3, 2017 decision
on the motion to suppress. The record on appeal did not include the video
recording or the full transcript of defendant's statement. Instead, the record
includes only the first twelve pages of defendant's statement and a transcript of
the video recording played at the motion to suppress, wherein portion s of
defendant's statements were deemed "indiscernible." Nevertheless, neither
party disputes the quote in the trial court decision and both parties acknowledge
in their briefs that defendant eventually admitted to digitally penetrating Erica
after the detective incorrectly advised him on the applicability of Megan's Law.
                                                                          A-0552-17T4
                                         6
statement could be introduced at trial because the inaccurate statements

concerning the law were only made after defendant had already admitted that he

intended to rob Erica. The court also ruled that it was suppressing the second

portion of defendant's statement because of the detective's misleading

statements of the law, combined with what the court perceived to be overbearing

attempts by the detective to get defendant to confess to the alleged sexual assault

despite his continued denials.

      A jury trial was conducted in March and April 2017. At trial, the State

introduced and played the initial portion of defendant's statement, during which

he admitted that he intended to rob Erica.

      The State also introduced and showed the jury video footage captured by

the surveillance cameras at Sam's apartment building. Testimony describing the

surveillance footage explained that one of the video clips showed Erica in the

corridor just beyond the glass interior door arranging her hair.           Shortly

thereafter, the clip showed defendant approach the glass door, knock on it, and

then Erica opened it for him. Erica can be seen walking down the corridor with

defendant following her, and then Erica turned into the hallway leading to the

stairs. The jury also watched a clip showing Sam and defendant near the glass

interior door. Sam grabbed defendant and pulled him to the floor. Defendant


                                                                           A-0552-17T4
                                        7
struggled to his feet, and tried to open the door. Val then arrived and he and

Sam struggled with defendant. In addition, the jury viewed a photograph of

Val's shoulder taken by a police officer on the night of the incident, which

showed an area of noticeably discolored skin "a little bit larger than a quarter."

      After all the evidence was presented, counsel made their closing

arguments. During her closing arguments, the assistant prosecutor discussed

criminal attempt and discussed how "shaken up," "embarrassed," and

"exhausted" Erica was as a result of what defendant did to her. Defense counsel

made no objections to those comments.

      The trial court then instructed the jury. As part of those instructions, the

court explained criminal attempt to the jury in connection with the charges of

aggravated sexual assault and aggravated assault. The court did not instruct the

jury on attempt as part of its charge concerning robbery. Defense counsel did

not object and did not request the court to charge the jury on attempt in

connection with the robbery charge.

      As explained earlier, based on the evidence at trial, the jury convicted

defendant of second-degree robbery, fourth-degree criminal sexual contact, and

disorderly persons simple assault of Val.




                                                                          A-0552-17T4
                                        8
      Defendant applied for a sentence to special probation in drug court. The

prosecutor, however, rejected his application. Thereafter, defendant appealed

that rejection to the Law Division. After hearing argument, the Law Division

denied defendant's motion, finding that he was not eligible for drug court

because he had a prior conviction for aggravated assault.

      Thereafter, in August 2017, defendant was sentenced. His aggregate

sentence was for thirteen years and four months in prison. In accordance with

NERA, he is ineligible for parole for eighty-five percent of the thirteen years,

and when released, he is subject to three years of parole supervision.

                                       II.

      Defendant now appeals his convictions and sentence.         He makes six

arguments, which he articulates as follows:

            POINT I – THE TRIAL COURT'S DENIAL OF
            DEFENDANT'S APPEAL FROM HIS DRUG COURT
            EXCLUSION WAS ERRONEOUS.

            POINT II – THE SURVEILLANCE VIDEO
            FOOTAGE     WAS     NOT    PROPERLY
            AUTHENTICATED AND LACKED FOUNDATION
            AND THUS SHOULD NOT HAVE BEEN
            ADMITTED.

            POINT   III –   THE   TRIAL   COURT'S
            RECONSIDERATION    OF    ITS   INITIAL
            SUPPRESSION RULING THAT DEFENDANT'S
            STATEMENT    TO   THE   POLICE    WAS

                                                                         A-0552-17T4
                                       9
            INVOLUNTARY AND INADMISSIBLE AND
            CONSEQUENT DECISION TO ADMIT A PORTION
            OF   DEFENDANT'S    STATEMENT     WAS
            ERRONEOUS.

            POINT IV – THE COURT'S FINAL JURY
            INSTRUCTIONS WERE ERRONEOUS IN FAILING
            TO INSTRUCT THE JURY ON THE ELEMENTS OF
            AN ATTEMPT TO COMMIT THEFT WHICH
            COULD SUPPORT THE ROBBERY CHARGE.

            POINT V – THE PROSECUTOR ENGAGED IN
            MISCONDUCT     ON   SUMMATION    WHICH
            CUMULATIVELY DEPRIVED DEFENDANT OF A
            FAIR TRIAL AND REQUIRES THE REVERSAL OF
            DEFENDANT'S CONVICTIONS.

            POINT VI – DEFENDANT'S                SENTENCE       IS
            MANIFESTLY EXCESSIVE.

      We are not persuaded by any of defendant's arguments and we discern no

grounds for reversing the jury convictions or his sentence. We will address

defendant's arguments in the procedural order in which they arose.

      A.    Defendant's Statements to Law Enforcement Officers

      Defendant challenges the trial court's decision to admit into evidence the

first portion of his statement to the detectives. He argues that because one of

the detectives made misstatements concerning the law and repeatedly tried to

get him to confess to the alleged sexual assault, the entire statement was

effectively involuntary. Thus, he contends that because the State played a


                                                                        A-0552-17T4
                                      10
portion of that statement before the jury, his conviction should be reversed under

concepts of due process and fundamental fairness.

      "The right against self-incrimination is guaranteed by the Fifth

Amendment to the United States Constitution and this state's common law, now

embodied in statute, N.J.S.A. 2A:84A-19, and evidence rule, N.J.R.E. 503."

State v. S.S., 229 N.J. 360, 381-82 (2017) (quoting State v. Nyhammer, 197 N.J.

383, 399 (2009)). In determining whether a defendant's incriminating statement

is inadmissible, "the State must 'prove beyond a reasonable doubt that the

suspect's waiver [of rights] was knowing, intelligent, and voluntary[.]'" State v.

A.M., 452 N.J. Super. 587, 596 (App. Div. 2018) (alterations in original)

(quoting State v. Yohnnson, 204 N.J. 43, 59 (2010)).

      A court evaluates whether the State has satisfied its burden by considering

the "totality of the circumstances[.]"      Ibid. (alteration in original) (quoting

Nyhammer, 197 N.J. at 402). Under the totality-of-the-circumstances analysis,

a court considers factors such as the defendant's "age, education and

intelligence, advice as to constitutional rights, length of detention, whether the

questioning was repeated and prolonged in nature and whether physical

punishment or mental exhaustion was involved." Ibid. (quoting Nyhammer, 197

N.J. at 402).


                                                                           A-0552-17T4
                                       11
      When we review a trial court's decision on a motion to suppress a

statement, we generally defer to the factual findings of the motion court when

they are supported by credible evidence in the record. State v. Vincenty, ___

N.J. ___, ___ (2019) (slip op. at 11) (quoting State v. Hubbard, 222 N.J. 249,

262 (2015)). Deference to a trial court's factual findings is appropriate "because

the trial court has the 'opportunity to hear and see the witnesses and to have the

"feel" of the case, which a reviewing court cannot enjoy." S.S., 229 N.J. at 374

(quoting State v. Elders, 192 N.J. 224, 244 (2007)). Deference is required even

if the trial court's factual findings "are based solely on its review of a video

recording." Id. at 386. We review de novo the trial court's legal conclusions

that flow from established facts. State v. Hamlett, 449 N.J. Super. 159, 169

(App. Div. 2017) (citing Hubbard, 222 N.J. at 263).

      Here, the trial court found that defendant had received appropriate

Miranda warnings, and had knowingly, voluntarily, and intelligently waived his

rights and agreed to speak with the detectives. The court's findings in that regard

were supported by substantial credible evidence in the record. The court then

concluded that, for the initial portion of the interview, defendant freely and

voluntarily spoke with the detectives. After making an admission concerning

his intent to rob Erica, however, the court found that the detective made


                                                                           A-0552-17T4
                                       12
misstatements of law related to the alleged sexual assault. The court further

found that the detective acted in an overbearing manner by repeatedly attempting

to garner a confession from defendant despite his continued denials.

Accordingly, the court found that after defendant was told misstatements of the

law, his further statements were not voluntary and knowing and, therefore, were

not admissible.

      The trial court's findings in that regard are supported by substantial

credible evidence in the record. The transcript of defendant's statements to the

detectives demonstrates that he was given his Miranda warnings, waived his

rights, and freely and voluntarily answered certain questions. Accordingly, that

initial portion of defendant's statement was admissible. 4

      Defendant cites no case law to support his position that an entire interview

needs to be suppressed if, part way through the interview, law enforcement

officers make a misstatement of the law. Instead, defendant cites to case law

addressing suppression of statements given when there is an initial violation of

an individual's right against self-incrimination. Those cases are distinguishable



4
  As mentioned previously, the record on appeal includes only the first twelve
pages of the transcript of defendant's statement, as well as a transcript of the
video recording played at the motion to suppress. We were not provided with
the video of defendant's statement.
                                                                          A-0552-17T4
                                       13
from this situation. Here, the complained-of conduct, that is, the misstatement

of law and continued questioning, occurred after defendant had confessed to

attempted robbery. Consequently, defendant's statements as to the intent to rob

Erica were voluntarily and intelligently given and are admissible.

      B.    The Surveillance Video Footage

      Defendant also challenges the court's admission of video footage from the

surveillance cameras at Sam's apartment building. Defendant contends that the

State did not properly authenticate the videos because there was no testimony

describing where the cameras were located and how the video footage was

recorded.

      To be admissible, video footage must be authenticated by evidence

sufficient to show that the video is what it purports to be. See N.J.R.E. 901.

"Authentication 'does not require absolute certainty or conclusive proof[.]'"

State v. Hannah, 448 N.J. Super. 78, 89 (App. Div. 2016) (quoting State v.

Tormasi, 443 N.J. Super. 146, 155 (App. Div. 2015)). Instead, "only 'a prima

facie showing of authenticity' is required." Ibid. (quoting Tormasi, 443 N.J.

Super. at 155). "To that end, any person with the requisite knowledge of the

facts represented in the photograph or videotape may authenticate it." State v.




                                                                       A-0552-17T4
                                      14
Wilson, 135 N.J. 4, 14 (1994); accord State v. Hockett, 443 N.J. Super. 605, 613

(App. Div. 2016).

      Generally, authentication of video footage requires testimony from an

individual who was present at the time of the events and who states that the

video "accurately depict[s] the events as that person saw them when they

occurred." Wilson, 135 N.J. at 17 (citing Balian v. Gen. Motors, 121 N.J. Super.

118, 125 (App. Div. 1972)). Consequently, any witness with sufficient personal

knowledge "can verify that the [video] accurately represents its subject." Id. at

14.

      The decision on whether to admit video footage is an evidentiary question.

Trial courts' "evidentiary rulings are 'entitled to deference absent a showing of

an abuse of discretion, [that is], there has been a clear error of judgment.'" State

v. Brown, 170 N.J. 138, 147 (2001) (quoting State v. Marrero, 148 N.J. 469, 484

(1997)). We will, therefore, not substitute our own judgment for that of the trial

court, "unless 'the trial court's ruling "was so wide of the mark that a manifest

denial of justice resulted."'" Ibid. (quoting Marrero, 148 N.J. at 484); accord

State v. Prall, 231 N.J. 567, 580 (2018).

      Here, we discern no abuse of discretion in the trial court's admission of

the video footage. The court conducted a Rule 104 hearing, and at that hearing,


                                                                            A-0552-17T4
                                        15
Erica identified the locations represented in the videos based on her personal

knowledge of the apartment building. She also identified herself and other

people whom she knew as they appeared in the video footage. Erica also

testified that the information portrayed in the videos accurately reflected the

events that occurred on April 17, 2016.       Consequently, she appropriately

authenticated the video footage.

      C.    The Prosecutor's Comments

      Defendant argues that the prosecutor engaged in misconduct by making

certain comments during closing arguments.          In that regard, defendant

challenges the prosecutor's definition of criminal attempt and argues that the

prosecutor impermissibly appealed to the jury's sentiment by engaging in a

lengthy discussion of the hardships suffered by Erica.

      It is well settled that prosecutors are afforded wide latitude during

summation. State v. R.B., 183 N.J. 308, 330 (2005) (quoting State v. Mayberry,

52 N.J. 413, 437 (1968)). Prosecutors generally "must confine their comments

to evidence revealed during the trial and reasonable inferences to be drawn from

that evidence." State v. Smith, 167 N.J. 158, 178 (2001) (first citing State v.

Frost, 158 N.J. 76, 85 (1999); then citing State v. Marks, 201 N.J. Super. 514,

534 (App. Div. 1985)). In evaluating a claim of prosecutorial misconduct, there


                                                                        A-0552-17T4
                                      16
are two issues to be addressed: (1) whether the prosecutor's comments amounted

to misconduct and, if so, (2) whether the prosecutor's conduct justifies reversal.

State v. Wakefield, 190 N.J. 397, 446 (2007) (quoting Smith, 167 N.J. at 181).

Reversal of a defendant's conviction is not justified unless the prosecutor's

comments were "so egregious that [they] deprived the defendant of a fair trial."

Id. at 438 (quoting Smith, 167 N.J. at 181).

      Generally, if no objection was made to the prosecutor's remarks, the

remarks will not be deemed prejudicial. State v. Kane, 449 N.J. Super. 119, 141

(App. Div. 2017) (quoting Frost, 158 N.J. at 83). "The failure to object suggests

that defense counsel did not believe the remarks were prejudicial at the time

they were made." Frost, 158 N.J. at 84. "The failure to object also deprives the

court of an opportunity to take curative action." Ibid. (citing State v. Bauman,

298 N.J. Super. 176, 207 (App. Div. 1997)).

      Here, defense counsel made no objection to either of the prosecutor's

comments.     On appeal, however, defendant challenges the prosecutor's

statement that "[t]here is nothing in the law of robbery that says something has

to be taken at all. What matters is that you intended to take something, and that

you exercised steps of force in that process." The prosecutor went on to state

that "under the law of robbery it has to be an intent to take something, not an


                                                                          A-0552-17T4
                                       17
actual taking, and there needs to be force overpowering." Defendant argues that

those statements constitute misconduct because they had a clear capacity to

mislead the jury as to the law on criminal attempt.

      The trial court, however, gave the jury clear instructions on the

requirements of criminal attempt during its charge.        Moreover, the court

explicitly instructed the jury that "any statements by the attorneys to what the

law may be must be disregarded . . . if they are in conflict with my charge."

Given the court's instructions and the presumption that a jury will adhere to the

court's instruction, we discern no misconduct by the prosecutor sufficient to

prejudice defendant or require the reversal of a jury conviction. See State v.

Burns, 192 N.J. 312, 335 (2007); State v. Loftin, 146 N.J. 295, 390 (1996); State

v. Herbert, ___ N.J. Super. ___, ___ (App. Div. 2019) (slip op. at 16).

      Defendant also claims that the prosecutor improperly discussed hardships

Erica suffered due to the incident. The prosecutor's statements, however, were

based on the admitted testimony provided by Erica, Sam, and the forensic nurse

who conducted the sexual assault examination of Erica.         Accordingly, we

discern no misconduct in the prosecutor's discussion of the hardships suffered

by Erica.




                                                                          A-0552-17T4
                                      18
      D.    The Jury Instructions

      Next, we analyze the jury instructions. Defendant argues that his robbery

conviction should be reversed because the jury charge on robbery did not include

a definition of criminal attempt. Defendant did not object to the jury instruction

at trial, nor did he offer an alternative instruction on the robbery charge.

Accordingly, we review this issue for plain error. R. 2:10-2.

      "To warrant reversal [under the plain error standard], the error must be

'clearly capable of producing an unjust result.'" State v. McKinney, 223 N.J.

475, 494 (2015) (quoting R. 2:10-2). Our Supreme Court has explained that

            [i]n the context of jury instructions, plain error is
            "[l]egal impropriety in the charge prejudicially
            affecting the substantial rights of the defendant and
            sufficiently grievous to justify notice by the reviewing
            court and to convince the court that of itself the error
            possessed a clear capacity to bring about an unjust
            result."

            [Ibid. (alterations in original) (quoting State v.
            Camacho, 218 N.J. 533, 554 (2014)).]

      Furthermore, in reviewing jury instructions, we must consider the

challenged portions of the instructions in context of the entire charge to

determine whether the overall effect was misleading or ambiguous. Ibid. (first

quoting State v. Jordan, 147 N.J. 409, 422 (1997); then quoting State v. Nelson,

173 N.J. 417, 447 (2002)). In situations where a trial court correctly instructs

                                                                          A-0552-17T4
                                       19
the jury concerning certain components of the charge, "[t]he test to be

applied . . . is whether the charge as a whole is misleading, or sets forth

accurately and fairly the controlling principles of law." Id. at 496 (alterations

in original) (quoting State v. Jackmon, 305 N.J. Super. 274, 299 (App. Div.

1997)). Thus, "[t]he key to finding harmless error in such cases is the isolated

nature of the transgression and the fact that a correct definition of the law on the

same charge is found elsewhere in the court's instructions."         Ibid. (quoting

Jackmon, 305 N.J. Super. at 299-300). See State v. Smith, 322 N.J. Super. 385,

398-400 (App. Div. 1999) (holding that the failure to define attempt in charging

the jury on robbery did not prejudice defendant's rights because criminal attempt

was defined for the jury in the instruction on the law on another charge).

      Here, considering the charge in its entirety, we find no reversible error.

In charging the jury, the trial court defined criminal attempt on two occasions.

First, criminal attempt was defined when the jury was instructed on aggravated

sexual assault. The court also defined criminal attempt in giving the instructions

concerning aggravated assault. Those instructions accurately defined criminal

attempt.   Accordingly, we discern no plain error in the court not defining

criminal attempt in connection with the robbery charge. Moreover, we note that




                                                                            A-0552-17T4
                                        20
there was strong evidence of defendant's attempt to rob Erica, which included

Erica's testimony, defendant's admissions, and the video footage.

       E.    Drug Court

       Defendant also challenges the denial of his entry into drug court. He

contends that the trial court erred when it held that he was ineligible for drug

court based on his 2011 conviction for a third-degree aggravated assault.

       "Drug Courts are specialized courts within the Superior Court that target

drug-involved 'offenders who are most likely to benefit from treatment and do

not pose a risk to public safety.'" State v. Meyer, 192 N.J. 421, 428-29 (2007)

(citing Administrative Office of the Courts, Manual for Operations of Adult

Drug    Courts    in   New   Jersey   (Drug   Court    Manual)      (July    2002),

https://www.njcourts.gov/courts/assets/criminal/dctman.pdf).     There are two

tracks for admission to drug court. Meyer, 192 N.J. at 431 (citing Drug Court

Manual 10).      Offenders must either satisfy the requirements for "special

probation" pursuant to N.J.S.A. 2C:35-14 (Track One), or "otherwise be eligible

under other sections of the Code of Criminal Justice" (Track Two). Drug Court

Manual 10; accord State v. Maurer, 438 N.J. Super. 402, 413 (App. Div. 2014)

(quoting State v. Clarke, 203 N.J. 166, 174-76 (2010)).




                                                                            A-0552-17T4
                                      21
      Determining whether an offender is eligible for drug court involves

questions of law. Maurer, 438 N.J. Super. at 411. Accordingly, we use a de

novo standard of review. Ibid.

      Here, we agree with the trial court that defendant was not eligible for drug

court. Defendant's 2011 conviction for third-degree aggravated assault made

him ineligible for drug court under Track One. N.J.S.A. 2C:35-14(a)(7) sets

forth one of the nine statutory requirements a Track One applicant must satisfy

for special probation eligibility. That statutory provision precludes persons

previously convicted of certain crimes, including "aggravated assault ," from

Track One admission. See N.J.S.A. 2C:35-14(a)(7).

      Defendant, nonetheless, argues that the exclusion under N.J.S.A. 2C:35-

14(a)(7) should be interpreted to apply only to first- or second-degree

aggravated assaults. We reject that position as inconsistent with the plain

language of the statute. See State v. Fede, ___ N.J. ___, ___ (2019) (slip op. at

11) ("If the plain language of a statute is clear, that ends the matter; we then are

duty-bound to apply that plain meaning." (citing Kean Fed'n of Teachers v.

Morell, 233 N.J. 566, 584 (2018)). The statute does not limit the disqualifying

convictions to those who have first- or second-degree convictions. Instead, the




                                                                            A-0552-17T4
                                        22
statute uses the term "aggravated assault" without any indication of a limitation

to a conviction for a first- or second-degree charge. N.J.S.A. 2C:35-14(a)(7).

      Defendant is also ineligible for admission to drug court under Track Two.

The applicable statutes and the Drug Court Manual preclude offenders who are

subject to a presumption of incarceration from admission to drug court under

Track Two. See N.J.S.A. 2C:35-14(a); N.J.S.A. 2C:44-1(d); Drug Court Manual

10, 16. Track Two is designed for "[s]ubstance abusing nonviolent offenders[,]"

Drug Court Manual 16, who are not facing "a presumption of incarceration or a

mandatory minimum period of parole ineligibility[.]" N.J.S.A. 2C:35-14(a).

      Here, defendant was convicted of second-degree robbery, which carries

both a presumption of incarceration and a mandatory period of parole

ineligibility under NERA. See N.J.S.A. 2C:43-7.2; N.J.S.A. 2C:44-1(d). In that

regard, we reject defendant's argument that we should interpret the Drug Court

Manual to permit a second-degree offender to be considered under Track Two.

      F.    The Sentence

      Finally, defendant contends that his thirteen-year extended-term sentence

to prison, with a period of parole ineligibility as prescribed by NERA, was

manifestly excessive and should be reversed. We disagree.




                                                                         A-0552-17T4
                                      23
      We review sentencing decisions for a "clear showing of abuse of

discretion."   State v. Bolvito, 217 N.J. 221, 228 (2014) (quoting State v.

Whitaker, 79 N.J. 503, 512 (1979)). We will affirm a trial court's sentence

unless: "(1) the sentencing guidelines were violated; (2) the findings of

aggravating and mitigating factors were not 'based upon competent credible

evidence in the record;' or (3) 'the application of the guidelines to the facts' of

the case 'shock[s] the judicial conscience.'" Ibid. (alteration in original) (quoting

State v. Roth, 95 N.J. 334, 364-65 (1984)).

      Under the persistent offender statute, N.J.S.A. 2C:44-3(a), a sentencing

court has discretion "to impose an extended sentence when the statutory

prerequisites for an extended-term sentence are present." State v. Pierce, 188

N.J. 155, 161 (2006). A defendant is statutorily eligible for an extended term

under N.J.S.A. 2C:44-3 if he or she "has been convicted of a crime of the first,

second or third degree and is a persistent offender." N.J.S.A. 2C:44-3(a). A

person is a "persistent offender" if he or she is age twenty-one or older at the

time of the offense and has been previously convicted on at least two separate

occasions of two crimes when he or she was at least eighteen years old. Ibid.

The latest crime, or the defendant's latest release from confinement, must also




                                                                             A-0552-17T4
                                        24
be within ten years of the date of the crime for which the defendant is being

sentenced. Ibid.

      Here, defendant does not dispute that he qualified for an extended term.

Defendant had been convicted of a second-degree robbery and he had two prior

convictions of burglary and aggravated assault, which happened on separate

occasions when he was over the age of eighteen. Moreover, his most recent

conviction for aggravated assault was in 2011, which occurred within ten years

of his robbery conviction. Accordingly, the sentencing judge had the discretion

to impose an extended term.

      A review of the record also establishes that the sentencing judge assessed

the aggravating and mitigating factors and made findings, which are supported

by the record. In that regard, the sentencing judge found aggravating factors

three, six, and nine. See N.J.S.A. 2C:44-1(a)(3), (6), and (9). The sentencing

judge found only the non-statutory mitigating factor that defendant was a

youthful offender. The judge went on to state the reasons for finding these

factors and the weight that he attached to each factor. Those findings are all

supported by the evidence in the record. The sentencing judge then followed

the sentencing guidelines, and the sentence imposed does not shock the judicial




                                                                        A-0552-17T4
                                      25
conscience. Accordingly, there is no basis to find that defendant's sentence was

excessive.

      Affirmed.




                                                                        A-0552-17T4
                                      26